                Case 3:18-cv-01865-PG Document 15 Filed 05/22/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO
Francisco Perez-Abreu, et al.,

  Plaintiffs,

       v.                                         Civil No. 18-1865 (PG)

Metropol Hato Rey, LLC, et al.,

  Defendants.


                                        JUDGMENT

      WHEREFORE, in light of the court’s Order of even date, it is ORDERED AND

ADJUDGED that Plaintiff’s claims against Defendant be, and hereby are DISMISSED

WITHOUT PREJUDICE. This case is now closed for all statistical purposes.

      IT IS SO ORDERED AND ADJUDGED.

      In San Juan, Puerto Rico, May 22, 2019.


                                                S/ JUAN M. PÉREZ-GIMÉNEZ
                                                JUAN M. PEREZ-GIMENEZ
                                                SENIOR U.S. DISTRICT JUDGE
